Citation Nr: 0613360	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  96-51 957	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a spinal 
tap.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1955 to April 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1996 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision dated August 27, 1985, the Board denied 
entitlement to service connection for residuals of a back 
injury, and in a decision-remand dated 
June 1, 2004, the Board found that new and material evidence 
sufficient to warrant reopening of the claim had not been 
received.  Although the veteran has at times alleged that he 
has back symptomatology as a residual of a spinal tap which 
he underwent during his active air service, the Board's June 
2004 decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002). 

In the June 2004 decision-remand, the Board remanded the 
issue of entitlement to service connection for residuals of a 
spinal tap to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  In the Introduction section of that 
decision-remand, the Board stated that it was not clear if 
there was appellate jurisdiction over any claim by the 
veteran that a decision by the RO or by the Board had 
involved clear and unmistakable error (CUE).  The Board 
stated that, with regard to a claim that a decision by the 
Board had involved CUE, the veteran was advised of the 
necessity to take steps consistent with the requirements of 
38 C.F.R. § 20.1404(a) in order to pursue any such claim.  
The Board stated further that, with regard to any claim that 
an RO decision had involved CUE, it should be clarified 
whether the veteran was alleging that there had been CUE in 
any final RO decision and, if so, he should identify the 
basis of any such CUE claim.  This case was returned to the 
Board in February 2006.  While the case was in remand status, 
neither the veteran nor his representative communicated to VA 
an intention to pursue any CUE claim.  Therefore, the Board 
finds that the sole issue on appeal at this time is as stated 
on the title page of this decision.      

FINDING OF FACT

There is no competent evidence of a diagnosis of any current 
disability which is a residual of a cerebral spinal fluid tap 
which the veteran underwent in service in 1955.

CONCLUSION OF LAW

Residuals of a spinal tap were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 20020; 38 C.F.R. 
§ 3.303 (2005); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
January 2001 and in October 2002 by the RO informed him of 
the evidence needed to substantiate his claim for service 
connection for residuals of a spinal tap, the evidence which 
VA had obtained and would attempt to obtain, and the evidence 
which he was expected to submit in support of his claim.  
These VCAA notice letters included the first three elements 
of notice of the four elements of notice discussed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
RO did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
claims (the fourth element of notice), it did advise him that 
it was his ultimate responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  

The adjudication of the veteran's claim on appeal by the RO 
was prior to the enactment of the VCAA.  The notice provided 
to the veteran by the RO in January 2001 and in October 2002 
was the kind of remedial notice which the Court found in 
Pelegrini to be permissible under the VCAA and its 
implementing regulations.  The timing of the VCAA notice 
provided to the veteran was not in any way prejudicial to him 
in view of the fact that more than three years have passed 
since the October 2002 VCAA notice letter informing him of 
the evidence which he was expected to submit in support of 
his claim and the fact that his claim was re-adjudicated by 
the RO subsequent to the sending to him of the two VCAA 
notice letters.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and the available records of his 
post-service medical treatment which he identified.  In 
addition, VA afforded the veteran a medical examination to 
determine whether he has any identifiable residuals of a 
spinal tap which he underwent during hospitalization in 
service.  The veteran and his representative have not 
identified any existing additional evidence which might be 
relevant to the claim on appeal.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO in 
January 2001 and in October 2002 did not include those 
elements.

The Board concludes that further development and notification 
action is not required and that the case is ready for 
appellate review.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records reveal that, in August 
1955, he was admitted to a service department hospital for 
evaluation of an episode of vomiting and complaints of a sore 
throat and cramps in the calves and the thighs of both legs.  
In July 1995, during a previous admission to the same medical 
facility, he had been diagnosed with typhoid fever.  He 
underwent a cerebral spinal tap, which showed normal cerebral 
spinal fluid.  

In the hospital summary, one of the treating physicians 
reported that, "Following his cerebral spinal fluid tap, 
[the veteran] developed hysterical symptoms when this 
investigator was on leave and other doctors were on the ward.  
He feigned paralysis of all his extremities and would fall 
out of bed, complain of insomnia, of palpitation and 
hyperhydrosis, etc.  It was felt and he was very much 
considered a candidate for a possible 39-16 type of discharge 
during this time.  However, since his symptoms and his 
complaints improved during the course of his hospitalization 
and with bed rest and the bland diet, it is felt that he 
should be given another trial of duty.  At the present time 
he is completely symptom free and has been ambulatory for the 
past week."

No service department physician, subsequent to the veteran's 
hospital discharge in October 1955, found that he had any 
residual disability related to the cerebral spinal fluid tap.

There is no medical evidence of record that, since the 
veteran's separation from active service in April 1957, any 
treating physician, VA or private, has diagnosed him with 
residual disability related to the cerebral spinal fluid tap 
which he underwent in service in 1955.

At a hearing before a hearing officer at the RO in March 
1997, the veteran testified to his personal belief that he 
does in fact have residual disability related to the cerebral 
spinal fluid tap which he underwent in service in 1955.  In 
his hearing testimony, the veteran stated that: he had had 
seven or eight episodes of what he described as temporary 
"paralysis" of his lower extremities; the first such 
episode occurred three days after his discharge from the 
service department hospital in October 1955; and the most 
recent episode had occurred in October of 1996.  (Transcript, 
pages 17-20).

As a layman without medical training or expertise, however, 
the veteran is not qualified to provide an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's stated belief that he has current disability, to 
include neurological disease or deficits of the lower 
extremities, as a residual of a spinal tap in service does 
not constitute competent medical evidence and is not 
probative evidence on the determinative issue in this case, 
which is the medical issue of whether the veteran has a 
currently diagnosed disorder or abnormality which is a 
residual of the in-service cerebral spinal fluid tap.

The only probative evidence on the question of whether the 
veteran has residual disability related to the cerebral 
spinal fluid tap which he underwent in service in 1955 would 
be competent medical evidence.  Competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2005).

In April 2005, the veteran was afforded a VA spine 
examination and, in accordance with a remand order in the 
Board's June 2004 decision-remand, the examining physician 
was requested to offer a medical opinion on the question of 
whether the veteran has residual disability related to the 
cerebral spinal fluid tap which he underwent in service in 
1955.  The examiner rendered a diagnosis of low back pain 
with degenerative changes.  After the clinical examination of 
the veteran and review of post-service VA and private medical 
treatment records, the examining physician found that it was 
"very difficult to speculate" whether the veteran's current 
manifestations were etiologically related to the in-service 
spinal tap.  In November 2005, after his first review of the 
veteran's service medical records and a second review of the 
veteran's post-service medical treatment records, the 
examiner noted that a treating physician had attributed the 
veteran's complaints of neurological symptoms of his lower 
extremities to non-service-connected diabetes mellitus, and 
he stated an opinion that it is not at least as likely as not 
that the veteran has residual disability related to the 
cerebral spinal fluid tap which he underwent in service in 
1955.  There is no medical opinion of record contrary to the 
examining physician's November 2005 opinion contrary to the 
veteran's service connection claim.

There is no competent medical evidence in support of the 
veteran's claim for service connection for residuals of a 
spinal tap.  There is also no other credible evidence in this 
case demonstrating that the veteran has any disability 
whatsoever as a result of the diagnostic procedure (cerebral 
spinal fluid tap) which he underwent over 50 years ago.  The 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of a spinal tap, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Rabideau, supra.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

     
ORDER

Entitlement to service connection for residuals of a spinal 
tap is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


